KEMPISTY & COMPANY CERTIFIED PUBLIC ACCOUNTANTS, P.C. 15 MAIDEN LANE – SUITE 1003 – NEW YORK, NY 10038 – TEL (212) 406-7CPA (7272) – FAX (212) 513-1930 July 31, 2009 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Gentlemen: We have read Item4.01 of Form 8-K dated July 31, 2009 of Skin Nutrition International, Inc. and are in agreement with the statements contained therein as it pertains to our firm. We have no basis to agree or disagree with any other statements of the Registrant contained in item 4.01. Sincerely, By: /s/Kempisty & Company Kempisty & Company Certified public Accounts, P.C.
